Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Final Office Action mailed February 22nd, 2021. Applicant’s amendments to claims 1, and 4-8, as described on pages 8-11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;” as supported by specification paragraph [0047]. However, as the change the scope of the claim, new art rejections for claims 1, and 4-8 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

	Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US Pre-Granted Publication No. US 2013/0249157 A1 hereinafter “Endo”) in view of Maitin-Shepard et al. (Published Conference Paper Cloth Grasp Point Detection Based on Multiple-View Geometric Cues with Applications to Robotic Towel Folding published in 2010 by IEEE International Conference on Robotics and Automation hereinafter “Maitin-Shepard”) further in . 

	Regarding claim 1 Endo discloses:

	A grasping apparatus, comprising: image data acquisition circuitry (Endo [0147] [0166] wherein the computer system used to control the robot and cameras) configured to acquire image data of …  being photographed, … (Endo [0166] wherein the camera acts as the image data acquisition unit) a grasping device configured to grasp … and control circuitry (Endo [0147] [0166] wherein the computer system used to control the robot and cameras) configured to: … control a motion of the grasping (Endo [0010] wherein the control part controls the movement of the clamps) … and determine, using the image data of (Endo [0052-0053] [0166-0167] wherein the camera is used to determine a position of the deformable thin object i.e. the flexible object and the grasping unit) …  flexible objects in which the ends of the top surface of the flexible object … have been deformed (Endo [0229] wherein the grasper is grabbing the top of the flexible object see also fig. 12) whether a part of the … flexible objects in the image data is suitable for being grasped. (Endo [0148], [0240-0247] fig. 20-28 wherein the clamp unit 310 is the grasping unit to grasp the flexible object)

	Endo does not appear to explicitly disclose:

	a stack of flexible objects or the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state; or prior to performance of a grasp operation on the flexible object that is located on top of the stack of flexible objects or device to deform ends of a top surface of the flexible object that is located on top of the stack of flexible objects by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects; acquire, using the image data acquisition circuitry, image data of the stack of flexible objects after the ends of the top surface of the flexible object that is located on top of the stack of flexible objects are deformed; the stack of or that is located on top of the stack of flexible objects 

	However, in the same field of endeavor of robotic controls Maitin-Shepard discloses:

	“a stack of flexible objects” (Maitin-Shepard pg. 2311 4th full paragraph and fig. 2a-2o wherein the robot takes an unfolded flexible object from a pile and folds and stacks the flexible object) and “stacked flexible objects” (Maitin-Shepard pg. 2311 4th full paragraph and fig. 2a-2o wherein the robot takes an unfolded flexible object from a pile and folds and stacks the flexible object.)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the stacked state and whether or not the objects are suitable for being grasped of Maitin-Shepard with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to improve the function of the robotic device by more clearly identifying the flexible objects in which the robot is supposed to interact with in order to increase productivity and success rate (Maitin-Shepard pg. 2308 4th-6th full paragraphs).



	the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state; or a flexible object that is located on top of the stack of flexible objects or prior to performance of a grasp operation on the flexible object that is located on top of the stack of flexible objects control a motion of the grasping device to deform ends of a top surface of the flexible object that is located on top of the stack of flexible objects by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects; acquire, using the image data acquisition circuitry, image data of the stack of flexible objects after the ends of the top surface of the flexible object that is located on top of the stack of flexible objects are deformed; or that is located on top of the stack of flexible objects

	However, in the same field of endeavor of robotic controls Actis discloses:

	“the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state;” (Actis [0042] wherein the robot determines the state of a bag i.e. flexible object is stacked in a pile in a folded state) and “a flexible object that is located on top of the stack of flexible objects” (Actis fig. 8a [0042] wherein the top flexible object is grabbed) and “prior to performance of a grasp operation on the flexible object that is located on top of the stack of flexible objects (Actis fig. 6b, [0053] wherein the grasping device first blows air in between the bag prior to being grasped by the vacuum and additional beak extension) control a motion of the grasping device to deform ends of a top surface of the flexible object that is located on top of the stack of flexible objects (Actis fig. 8a [0057] [0061] wherein the location the robot grabs the flexible object is at the edge of the object, i.e. at the end of the top surface) by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects; (Actis fig. 8c [0058] wherein along with the gripping apparatus a side effector is used to laterally push and further manipulate the flexible object)  acquire, using the image data acquisition circuitry, image data of the stack of flexible objects after the ends of the top surface of the flexible object that is located on top of the stack of flexible objects are deformed;” (Actis [0070] wherein the imaging system is used as the probe is being inserted i.e. during and after the flexible object is being deformed)  or that is located on top of the stack of flexible objects (Actis fig. 8a [0042] wherein the top flexible object is grabbed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the folded and stacked state imaging and manipulation of Actis with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide a safe and efficient means of interacting with a top layer of a stack of flexible objects without altering the rest of the stack of material (Actis [0002] [0042]).

	Additionally and as an alternative, the above art does not appear to disclose: 

	by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;

	However, in the same field of endeavor of robotic controls Hess discloses:

	“by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;” (Hess fig. 3 element 6, col. 5 lines 6-32 wherein the gripping device uses a side slide to press up against and securely hold a piece or bundle on top of a stack of flexible objects) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side pressing force of Hess with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for secure manipulation of the bundle or top stack during operation and only interacting with the desired article (Hess col. 5 lines 6-32).

	Regarding claim 2 Endo in view of Maitin-Shepard and Actis and Hess discloses all of the limitations of claim 1 and Endo further discloses:

	The grasping apparatus according to claim 1 wherein the control circuitry is further configured to determine a position of the flexible object … in contact with the grasping device  to deform the ends of the top surface of the flexible object … (Endo [0229] wherein the grasper is grabbing the top of the flexible object see also fig. 12) using image data , (Endo [0166] wherein the camera acts as the image data acquisition unit) of the stack of  flexible objects before the ends of the top surface (Endo [0229] wherein the grasper is grabbing the top of the flexible object see  of the flexible object … are deformed, wherein for deforming the ends of the top surface of the flexible object … the control circuitry  is further configured to control the grasping device such that the grasping device displaces the flexible object … in the determined contact position. (Endo [0231] wherein the robot grabs the flexible object at specified distances P1 and P2 determined by the camera [0166]).

	Endo does not appear to disclose:
	
	that is located on top of the stack of flexible objects

	However, in the same field of endeavor of robotic controls Actis discloses:

	“that is located on top of the stack of flexible objects” (Actis fig. 8a [0042] wherein the top flexible object is grabbed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the folded and stacked state imaging and manipulation of Actis with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide a safe and efficient means of interacting with a top layer of a stack of flexible objects without altering the rest of the stack of material (Actis [0002] [0042]).

	Regarding claim 4 Endo discloses:

	A learning apparatus, comprising: control circuitry configured to: (Endo [0147] [0166] wherein the computer system used to control the robot and cameras) … including image data of … flexible objects being photographed; … wherein the image data (Endo [0166] wherein the camera detects the folded object and relevant points) … 

	Endo does not appear to disclose:

	acquire training data or a stack of or the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state; or and perform calculation of machine learning using18 the acquired training data or and stacked state and includes  first image data and  second image data of the stack of flexible objects in which the ends of a top surface a flexible object that is located on top of the stack of flexible objects have been deformed from a regular stacked pattern shape by application of a pressing force from a side surface direction, prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects, 5the first image data being image data of the ends of the top surface of the flexible object that is located on top of the stack of flexible objects, that are combined into one end by folding the flexible object, that is located on top of the stack of flexible objects, the second image data being image data of the ends of the top surface of the flexible object that is located on top of the stack of flexible objects, that are not combined into one end by folding the flexible object that is located on top of the stack of flexible objects, and the control circuitry is further configured to calculate to learn a part of the flexible  object that is located on top of the stack of flexible objects suitable for 10being grasped using the training data. 

	However, in the same field of endeavor of robotic controls Maitin-Shepard discloses:

	“acquire training data” and “and perform calculation of machine learning using18 the acquired training data,” (Maitin-Shepard pg. 2313 2nd-3rd full paragraph wherein the robot grasper is taught using data from 50 trials on determining where to grab and the success rate with multiple towels) and “and stacked state (Maitin-Shepard pg. 2311 4th full paragraph and fig. 2a-2o wherein the robot takes an unfolded flexible object from a pile and folds and stacks the flexible object) and includes  first image data and  second image data of the stack of flexible objects in which the ends of a top surface a flexible object … have been deformed from a regular stacked pattern shape (Maitin-Shepard pg. 2311 4th full paragraph and fig. 2a-2o wherein the robot takes an unfolded flexible object from a pile and folds and stacks the flexible object) …5 the first image data being image data of the ends of the top surface of the flexible object … that are combined into one end by folding the flexible object … (Maitin-Shepard pg. 2311 4th full paragraph wherein the robot grasper moves to align the two corners during a folding process based on optical information (2311 5th full paragraph the second image data being image data of the ends of the top surface of the flexible object … that are not combined into one end by folding the flexible object … (Maitin-Shepard pg. 2315 1st-6th full paragraphs wherein various errors occurred in which the flexible object was not correctly folded initially i.e. the top surface corners are not combined during folding) and the control circuitry is further configured to calculate to learn a part of the flexible  object … suitable for 10being grasped using the training data.  (Maitin-Shepard nd-3rd full paragraph wherein the robot grasper is taught using data from 50 trials on determining where to grab and the success rate with multiple towels)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the learning and training steps with the stacked objects of Maitin-Shepard with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to improve the function of the robotic device by more clearly identifying the flexible objects in which the robot is supposed to interact with in order to increase productivity and success rate based on previous operations (Maitin-Shepard pg. 2308 4th-6th full paragraphs, pg. 2313 2nd-3rd full paragraph).

	Additionally, Endo and Maitin-Shepard do not appear to disclose:

	by application of a pressing force from a side surface direction or that is located on top of the stack of flexible objects or prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects

	However, in the same field of endeavor of robotic controls Actis discloses:

	“by application of a pressing force from a side surface direction” (Actis fig. 8c [0058] wherein along with the gripping apparatus a side effector is used to laterally push and further manipulate the flexible object) “that is located on top of the stack of flexible objects” (Actis fig. 8a [0042] wherein the top flexible object is grabbed) “prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects” (Actis fig. 6b, [0053] wherein the grasping device first blows air in between the bag prior to being grasped by the vacuum and additional beak extension)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the folded and stacked state imaging and manipulation of Actis with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide a safe and efficient means of interacting with a top layer of a stack of flexible objects without altering the rest of the stack of material (Actis [0002] [0042]).

	Additionally and as an alternative, the above combination does not appear to disclose:

	by application of a pressing force from a side surface direction

	However, in the same field of endeavor of robotic controls Hess discloses:

	“by application of a pressing force from a side surface direction” (Hess fig. 3 element 6, col. 5 lines 6-32 wherein the gripping device uses a side slide to press up against and securely hold a piece or bundle on top of a stack of flexible objects) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side pressing force of Hess with the robotic device of Endo because one 

	Regarding claim 5 Endo discloses:

	A non-transitory computer readable medium storing (Endo [0190-0191] wherein the computer is non transitory) … the image data included in … is image data of flexible objects in a folded (Endo [0166] wherein the camera detects the folded object and relevant points) …

	Endo does not appear to disclose:

	a learned model for causing a computer to or execute a method comprising: learning 15a weighting coefficient of a neural network constituting the learned model is learned using training data including image data of  a stack of flexible objects being photographed, or the stack of flexible objects including a plurality of flexible objects in a stacked sate and each flexible object in a folded state or first image data and  second image data of the stack of flexible objects in which the ends of a top surface of a flexible object that is located on top of the stack of flexible objects have been deformed from a regular stacked pattern shape by application of a pressing force from a side surface direction, 20the first image data being image data of the ends of the top surface of the flexible object that is located on top of the stack of flexible objects that are combined into one end by folding the flexible object, the second image data being image data of the ends of the top surface of the flexible object that is located on top of the stack of flexible objects that are not combined into one end by folding the flexible object that is located on top of the stack of flexible objects; and performing a calculation according  25to the weighting coefficient for the image data of the stack of flexible objects that is input to an input layer of the neural network, and output, from an output layer of the neural network, a quantified value indicating whether a part of the stack of flexible objects in the image data is suitable for being grasped from an output layer of the neural network.

	However, in the same field of endeavor of robotic controls Maitin-Shepard discloses:

	“a learned model for causing a computer to or execute a method comprising:” (Maitin-Shepard pg. 2313 2nd-3rd full paragraph wherein the robot grasper is taught using data from 50 trials on determining where to grab and the success rate with multiple towels) “learning 15a weighting coefficient of a neural network constituting the learned model is learned using training data including image data of  a stack of flexible objects being photographed,” (Maitin-Shepard pg. 2310 6th-7th full paragraphs wherein the data is weighted to teach the robot the optimal grasp points) and “first image data (Maitin-Shepard pg. 2311 4th full paragraph wherein the robot grasper moves to align the two corners during a folding process based on optical information (2311 5th full paragraph)) and  second image data of the stack of flexible objects in which the ends of a top surface of a flexible object … have been deformed from a regular stacked pattern shape, (Maitin-Shepard pg. 2315 1st-6th full paragraphs wherein various errors occurred in which the flexible object was not correctly folded initially i.e. the top surface corners are not combined during folding) …20 the first image data being image data of the ends of the top surface of the flexible object … that are combined into one end by folding the flexible object, (Maitin-Shepard pg. 2311 th full paragraph wherein the robot grasper moves to align the two corners during a folding process based on optical information (2311 5th full paragraph)) the second image data being image data of the ends of the top surface of the flexible object … that are not combined into one end by folding the flexible object …  (Maitin-Shepard pg. 2315 1st-6th full paragraphs wherein various errors occurred in which the flexible object was not correctly folded initially i.e. the top surface corners are not combined during folding) and performing a calculation (Maitin-Shepard pg. 2313 2nd-3rd full paragraph wherein the robot grasper is taught using data from 50 trials on determining where to grab and the success rate with multiple towels)  25 according  25to the weighting coefficient for the image data of the stack of flexible objects that is input to an input layer of the neural network, and output, from an output layer of the neural network, a quantified value (Maitin-Shepard pg. 2313 2nd-3rd full paragraph wherein the robot grasper is taught using data from 50 trials on determining where to grab and the success rate with multiple towels) indicating whether a part of the stack of flexible objects in the image data is suitable for being grasped from an output layer of the neural network. (Maitin-Shepard pg. 2310 6th-7th full paragraphs wherein the data is weighted to teach the robot the optimal grasp points).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the learning and training steps with the stacked objects of Maitin-Shepard with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to improve the function of the robotic device by more clearly identifying the flexible objects in which the robot is supposed to interact with in order to increase productivity and success rate based on previous operations (Maitin-Shepard pg. 2308 4th-6th full paragraphs, pg. 2313 2nd-3rd full paragraph).

	Additionally, Endo in view of Maitin-Shepard do not appear to disclose:

	the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state or prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects or that is located on top of the stack of flexible objects or shape by application of a pressing force from a side surface direction

	However, in the same field of endeavor of robotic controls Actis discloses:

	“the stack of flexible objects including a plurality of flexible objects in a stacked sate and each flexible object in a folded state” and “prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects” (Actis fig. 6b, [0053] wherein the grasping device first blows air in between the bag prior to being grasped by the vacuum and additional beak extension) and “that is located on top of the stack of flexible objects” (Actis fig. 8a [0042] wherein the top flexible object is grabbed) and “shape by application of a pressing force from a side surface direction” (Actis fig. 8c [0058] wherein along with the gripping apparatus a side effector is used to laterally push and further manipulate the flexible object)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the folded and stacked state imaging and manipulation of Actis with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide a safe and efficient means of interacting with 
	
	Additionally and as an alternative, the above combination does not appear to disclose:

	by application of a pressing force from a side surface direction

	However, in the same field of endeavor of robotic controls Hess discloses:

	“by application of a pressing force from a side surface direction” (Hess fig. 3 element 6, col. 5 lines 6-32 wherein the gripping device uses a side slide to press up against and securely hold a piece or bundle on top of a stack of flexible objects) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side pressing force of Hess with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for secure manipulation of the bundle or top stack during operation and only interacting with the desired article (Hess col. 5 lines 6-32).

	Regarding claim 6 Endo disclose:

	A grasping system, comprising: … a grasping apparatus including: image data acquisition circuitry configured to acquire image data of … photographed by the camera device, … a grasping device configured to grasp a flexible object … (Endo [0148] wherein the clamp unit 310 is the grasping unit to grasp the flexible object) 19a control circuitry unit configured to control a motion of the grasping device to deform ends of a top surface of the flexible object … (Endo [0010] wherein the control part controls the movement of the clamps) … and a server configured to determine, using the image data of the stack of flexible objects (Endo [0052-0053] [0166-0167] wherein the camera is used to determine a position of the deformable thin object i.e. the flexible object and the grasping unit) in which the ends of the top surface of the flexible object … have been deformed (Endo [0166] wherein the camera detects the folded object and relevant points)  … a part of the stack of flexible objects in the image data is suitable for 5being grasped. (Endo [0148] wherein the clamp unit 310 is the grasping unit to grasp the flexible object).

	Endo does not appear to explicitly disclose:

	a camera configured to photograph surrounding objects or [a] stacked state or a stack of flexible objects or the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state; or prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects or that is located on top of the stack of flexible objects by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;
or and acquire, using the image data acquisition circuitry, image data of the stack of flexible objects after the ends of the top surface of the flexible object that is located on top of the stack of flexible objects are deformed, or whether

	However, in the same field of endeavor of robotic controls Maitin-Shepard discloses:

	“a camera configured to photograph surrounding objects” (Maitin-Shepard pg. 2308 6th-7th full paragraphs, wherein the pair of cameras is used to image the environment, such as by observing a pile of towels) and  “[a] stacked state” and “a stack of flexible objects” (Maitin-Shepard pg. 2311 4th full paragraph and fig. 2a-2o wherein the robot takes an unfolded flexible object from a pile and folds and stacks the flexible object) and “whether” (Maitin-Shepard pg. 2311 1st full paragraph wherein the grasper attempts a grasp as soon as the imaging system determines that a suitable corner is determined, see also pg. 2315 4th full paragraph)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the stacked state and whether or not the objects are suitable for being grasped of Maitin-Shepard with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to improve the function of the robotic device by more clearly identifying the flexible objects in which the robot is supposed to interact with in order to increase productivity and success rate (Maitin-Shepard pg. 2308 4th-6th full paragraphs).

	Additionally, Endo in view of Maitin-Shepard do not appear to disclose:

	the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state or prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects; or that is located on top of the stack of flexible objects or by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects; and acquire, using the image data acquisition circuitry, image data of the stack of flexible objects after the ends of the top surface of the flexible object that is located on top of the stack of flexible objects are deformed,

	However, in the same field of endeavor of robotic controls Actis discloses:

	“the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state;” (Actis [0042] wherein the robot determines the state of a bag i.e. flexible object is stacked in a pile in a folded state) and “prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects” (Actis fig. 6b, [0053] wherein the grasping device first blows air in between the bag prior to being grasped by the vacuum and additional beak extension) “that is located on top of the stack of flexible objects” (Actis fig. 8a [0042] wherein the top flexible object is grabbed) and “by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;” (Actis fig. 8c [0058] wherein along with the gripping apparatus a side effector is used to laterally push and further manipulate the flexible object) and “and acquire, using the image data acquisition circuitry, image data of the stack of flexible objects after the ends of the top surface of the flexible object that is located on top of the stack of flexible objects are deformed,” (Actis [0070] wherein the imaging system is used as the probe is being inserted i.e. during and after the flexible object is being deformed)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the folded and stacked state imaging and manipulation of Actis with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide a safe and efficient means of interacting with a top layer of a stack of flexible objects without altering the rest of the stack of material (Actis [0002] [0042]).

	Additionally and as an alternative, the above art does not appear to disclose: 

	by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;

	However, in the same field of endeavor of robotic controls Hess discloses:

	“by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;” (Hess fig. 3 element 6, col. 5 lines 6-32 wherein the gripping device uses a side slide to press up against and securely hold a piece or bundle on top of a stack of flexible objects) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side pressing force of Hess with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for secure 

	Regarding claim 7 Endo discloses:

	A method performed in a grasping apparatus, the method comprising controlling a motion of a grasping device to deform ends of a top surface of a flexible object (Endo [0010] wherein the control part controls the movement of the clamps)… acquiring, using image data acquisition circuitry, image data (Endo [0052-0053] [0166-0167] wherein the camera is used to determine a position of the deformable thin object i.e. the flexible object and the grasping unit) … of flexible objects after the ends of the top surface of the flexible object … are deformed; … and (Endo [0229] wherein the grasper is grabbing the top of the flexible object see also fig. 12) determining, using the image date of … of flexible objects in which the ends of the top surface of the flexible object … have been deformed, whether a part of the … flexible objects in the image data is suitable for being grasped. (Endo [0148], [0240-0247] fig. 20-28 wherein the clamp unit 310 is the grasping unit to grasp the flexible object) 

	Endo does not appear to explicitly disclose:

	 prior to performance of a grasp operation on the flexible object that is located on top of the stack of flexible objects or [a] stacked state or the stack or that is located on top of a stack of flexible objects by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects, the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state or that is located on top of the stack of flexible objects

	However, in the same field of endeavor of robotic controls Maitin-Shepard discloses:

	“[a] stacked state” and “the stack” (Maitin-Shepard pg. 2311 4th full paragraph and fig. 2a-2o wherein the robot takes an unfolded flexible object from a pile and folds and stacks the flexible object).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the stacked state and whether or not the objects are suitable for being grasped of Maitin-Shepard with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to improve the function of the robotic device by more clearly identifying the flexible objects in which the robot is supposed to interact with in order to increase productivity and success rate (Maitin-Shepard pg. 2308 4th-6th full paragraphs).

	Additionally, Endo and Maitin-Shepard do not appear to disclose:

	prior to performance of a grasp operation on the flexible object that is located on top of the stack of flexible objects or by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects, or that is located on top of a stack of flexible objects, the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state; or that is located on top of the stack of flexible objects

	However, in the same field of endeavor of robotic controls Actis discloses:

	“prior to performance of a grasp operation on the flexible object that is located on top of the stack of flexible objects” (Actis fig. 6b, [0053] wherein the grasping device first blows air in between the bag prior to being grasped by the vacuum and additional beak extension) and “by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects,” (Actis fig. 8c [0058] wherein along with the gripping apparatus a side effector is used to laterally push and further manipulate the flexible object) and “that is located on top of a stack of flexible objects,” (Actis [0042] wherein the robot determines the state of a bag i.e. flexible object is stacked in a pile in a folded state) and  “the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state;” (Actis [0042] wherein the robot determines the state of a bag i.e. flexible object is stacked in a pile in a folded state) and “that is located on top of the stack of flexible objects (Actis fig. 8a [0042] wherein the top flexible object is grabbed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the folded and stacked state imaging and manipulation of Actis with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide a safe and efficient means of interacting with 

	Additionally and as an alternative, the above combination does not appear to disclose: 

	by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;

	However, in the same field of endeavor of robotic controls Hess discloses:

	“by causing the grasping device to apply a pressing force from a side surface direction to the flexible object that is located on top of the stack of flexible objects;” (Hess fig. 3 element 6, col. 5 lines 6-32 wherein the gripping device uses a side slide to press up against and securely hold a piece or bundle on top of a stack of flexible objects) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side pressing force of Hess with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for secure manipulation of the bundle or top stack during operation and only interacting with the desired article (Hess col. 5 lines 6-32).

	Regarding claim 8 Endo discloses:

A learning method, comprising: … image data of objects being photographed; …  (Endo [0166] wherein the camera detects the folded object and relevant points)

	Endo does not appear to disclose:

	acquiring training data including or a stack or the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state or and  20performing using the acquired training data, calculation of machine learning to determine a part of the stack of flexible objects suitable for being grasped or wherein the image data and includes  first image data and  second image data of the stack of flexible objects in which the ends of a top surface of a flexible object that is located on top of the stack of flexible objects have been deformed from a regular stacked pattern shape by application of a pressing force from a side surface direction prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects  25the first image data being image data of the ends, of the top surface of the flexible object that is located on top of the stack of flexible objects, that are combined into one end by folding the flexible object that is located on top of the stack of flexible objects, and the second image data being image data of the ends of the top surface of the flexible object that is located on top of the stack of flexible objects, that are not combined into one end by folding the flexible object.

	However, in the same field of endeavor of robotic controls Maitin-Shepard discloses:

acquiring training data including” and “and  20performing using the acquired training data, calculation of machine learning to determine a part of the stack of flexible objects suitable for being grasped” (Maitin-Shepard pg. 2313 2nd-3rd full paragraph wherein the robot grasper is taught using data from 50 trials on determining where to grab and the success rate with multiple towels)  and “a stack” and “wherein the image data and includes  first image data and  second image data of the stack of flexible objects in which the ends of a top surface of a flexible object … have been deformed from a regular stacked pattern shape” (Maitin-Shepard pg. 2311 4th full paragraph and fig. 2a-2o wherein the robot takes an unfolded flexible object from a pile and folds and stacks the flexible object) 25 “the first image data being image data of the ends, of the top surface of the flexible object … that are combined into one end by folding the flexible object that is located on top of the stack of flexible objects,” (Maitin-Shepard pg. 2311 4th full paragraph wherein the robot grasper moves to align the two corners during a folding process based on optical information (2311 5th full paragraph)) “and the second image data being image data of the ends of the top surface of the flexible object … that are not combined into one end by folding the flexible object.” (Maitin-Shepard pg. 2315 1st-6th full paragraphs wherein various errors occurred in which the flexible object was not correctly folded initially i.e. the top surface corners are not combined during folding).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the learning and training steps with the stacked objects of Maitin-Shepard with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to improve the function of the robotic device by more clearly identifying the flexible objects in which the robot is supposed to interact with in order to increase productivity th-6th full paragraphs, pg. 2313 2nd-3rd full paragraph).

	Additionally, Endo and Maitin-Shepard do not appear to disclose:

	the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state; or by application of a pressing force from a side surface direction or prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects or that is located on top of the stack of flexible objects

	However, in the same field of endeavor of robotic controls Actis discloses:

	“the stack of flexible objects including a plurality of flexible objects in a stacked state and each flexible object in a folded state;” (Actis [0042] wherein the robot determines the state of a bag i.e. flexible object is stacked in a pile in a folded state) and “by application of a pressing force from a side surface direction” (Actis fig. 8c [0058] wherein along with the gripping apparatus a side effector is used to laterally push and further manipulate the flexible object) and  “prior to a grasp operation being performed on the flexible object that is located on the top of the stack of flexible objects” (Actis fig. 6b, [0053] wherein the grasping device first blows air in between the bag prior to being grasped by the vacuum and additional beak extension) and “that is located on top of the stack of flexible objects” (Actis fig. 8a [0042] wherein the top flexible object is grabbed).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the folded and stacked state imaging and manipulation of Actis with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide a safe and efficient means of interacting with a top layer of a stack of flexible objects without altering the rest of the stack of material (Actis [0002] [0042]).

	Additionally and as an alternative, the above combination does not appear to disclose:

	by application of a pressing force from a side surface direction

	However, in the same field of endeavor of robotic controls Hess discloses:

	“by application of a pressing force from a side surface direction” (Hess fig. 3 element 6, col. 5 lines 6-32 wherein the gripping device uses a side slide to press up against and securely hold a piece or bundle on top of a stack of flexible objects) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side pressing force of Hess with the robotic device of Endo because one of ordinary skill would have been motivated to make this modification in order to allow for secure manipulation of the bundle or top stack during operation and only interacting with the desired article (Hess col. 5 lines 6-32).

Claim 3 is cancelled and therefore not examined on its merits

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FR 3096672 A1 discloses a robotic device used to remove a top object by sliding a support under and picking up the object
JP2020169092 A discloses a robotic grasper for removing flexible objects from a stack

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664